Citation Nr: 0800428	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for dermatophytosis of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim 
seeking a disability evaluation in excess of 30 percent for 
dermatophytosis of the hands and feet.    

In April 2006, the Board remanded the case for further 
development; it is again before the Board for appellate 
review.


FINDINGS OF FACT

The veteran's dermatophytosis of the hands and feet is not 
characterized by involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, and has not required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for dermatophytosis of the hands and feet have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.10, 4.118, Diagnostic Codes 7813-
7806 (2007).    





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VA duty to notify was satisfied subsequent 
to the initial AOJ decision by way of a letter(s) sent to the 
appellant in May 2006 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a February 2007 Supplemental Statement of the Case 
issued after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the veteran was not 
provided with this notice until May 2006, after the initial 
AOJ decision; however, such error was harmless given that a 
higher disability rating is being denied, and hence no 
effective date will be assigned with respect to this claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  In 
April 2006, the Board remanded the case in order to afford 
the appellant an examination conducted when the veteran's 
skin disorder was most disabling.  Ardison v. Brown, 2 Vet. 
App. 405 (1994); Bowers v. Brown, 2 Vet. App. 675, 676 
(1992).  The appellant was afforded a VA examination in 
December 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran contends his service-connected dermatophytosis of 
the feet and hands is more severe than is reflected by his 30 
percent disability rating.  He is service connected under 
Diagnostic Codes 7813-7806.  Pursuant to the regulations, 
Dermatophytosis, under Diagnostic Code 7813, should be rated 
as disfigurement of the head, face or neck (Code 7800), scars 
(Codes 7801-7805), or dermatitis (Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7813.  The veteran's dermatophytosis of the feet and 
hands is rated at 30 percent under Diagnostic Code 7806, for 
dermatitis.  Under Diagnostic Code 7806, a 10 percent rating 
requires involvement of at least 5 percent but less than 20 
percent, of the entire body, or at least 5 percent but less 
than 20 percent, of exposed areas affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires involvement of 20 to 40 percent of the entire 
body or of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

A March 2004 podiatry note indicates that the veteran 
reported having blistering on his feet for approximately 38 
years, with eruptions all over his feet with pruritis, 
intermittent malador, yellow/red sanguinous fluid and 
intermittent breakouts on his hands.  Upon examination, the 
veteran had plantar arches bilaterally with 
hyperpigmentation, no vesicles/bullae, lysed circumscribed 
areas on both feet and hands, no malador, bleeding, open 
lesions or wounds, and no interdigital maceration.  The 
plantar aspect and interdigital areas were noted to have mild 
scaling.  The assessment was stable tinea and he was given 
nizoral cream.  A July 2005 dermatology note shows that the 
veteran was seen for palm and sole dyshidrosis since 1966, 
which was not flaring at the time of the examination.  The 
veteran reported that his skin disorder had cyclic flares 
every three weeks with painful blisters.  He was using 
nizoral cream.  He had xerotic skin involving the hands and 
the feet, with no active lesions on the dorsum, palms or 
periungal region and two to three hyperpigmented papules and 
one deep pustule on the right lateral foot and a scant 
collarette of scale on the left sole.  The plan was to rule 
out bullous tinea pedis and to begin light therapy for his 
dyshidrosis.  A January 2006 dermatology progress note shows 
that the veteran reported occasional flareups on UVB 
(ultraviolet-B light) treatments, with the last one occurring 
one month prior.  Upon examination, the soles and lateral 
margins of his feet had a few hyperpigmented papules, and 
were calloused and scaly.  There were no vesicles/pustules 
present.  He also had marked xerosis and areas of 
liquenification on dorsum of hands and feet.  He had no hand 
lesions.  The assessment was dyshidrosis and xerosis, and the 
plan was to decrease the UVB treatment to twice per week.   

In a December 2006 VA examination, the veteran indicated that 
he had scaling and peeling.  He was diagnosed with 
dermatophytosis and dyshidrosis.  Regarding his dyshidrosis, 
the examiner noted that he was treated with ultraviolet light 
therapy twice a week for the previous 12 months and constant, 
systemic, immunosuppressive treatment over the previous 12 
months.  Regarding his service-connected dermatophytosis, the 
examiner noted that he was treated for greater than six weeks 
over the previous 12 months with a topical antifungal cream 
which was not a corticosteroid or an immunosuppressive.  The 
percentage of his exposed and total body areas that were 
affected by both skin disorders was greater than 5 percent 
but less than 20 percent.  The skin disorders affected 
bilateral hands and feet with scale and fissures and 
hyperpigmented macules.  The examiner observed that the 
veteran's skin conditions have moderate effects on his 
ability to perform his activities of daily living.  The 
swelling of his feet affects his abilities since he cannot 
wear shoes.  He stated that he cannot do what he needs to do 
at times and it is embarrassing to go out because people look 
at him.  The itchiness keeps him awake during the night and 
he complains of an inability to sleep.

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a 60 percent rating 
for his service-connected dermatophytosis.  To warrant a 60 
percent disability rating, the evidence would need to show 
that more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected by his service-
connected skin disability, or that his service-connected skin 
disability has required constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  The VA 
treatment records reflect that the veteran was receiving 
ongoing treatment for his skin; however, these records 
reflect treatment for dyshidrosis and do not show that the 
veteran's service-connected dermatophytosis effects more than 
40 percent of the entire body or more than 40 percent of 
exposed areas, or that it required any corticosteroid or an 
immunosuppressive treatment.  In addition, the December 2006 
examination report reflects that more than 5 but less than 20 
percent of the veteran's skin is effected by both his 
service-connected dermatophytosis and his non-service-
connected dyshidrosis combined.  In addition, while his non-
service connected skin disorder, dyshidrosis, requires 
immunosuppressant medication, it was noted in his December 
2006 examination that his service-connected skin disability, 
dermatophytosis, does not require a corticosteroid or an 
immunosuppressive.  The evidence of record clearly weighs 
against the assignment of a 60 percent disability rating for 
the veteran's dermatophytosis of the feet and hands.  

The preponderance of the evidence is against the assignment 
of a higher rating for the veteran's dermatophytosis of the 
feet and hands.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  There is no evidence of record that the veteran's 
service-connected dermatophytosis of the feet and hands 
causes marked interference with employment, or necessitates 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
Board is therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  











ORDER

A disability rating in excess of 30 percent for 
dermatophytosis of the hands and feet is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


